Case 7:16-cr-00529-NSR Document 237 Filed 07/17/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,
-against- No. 16 Cr. 529-03 (NSR)
LASEAN GOODE, ORDER
Defendant.

 

NELSON S. ROMAN, United States District Judge:

To: U.S. Marshals Service/BOP

At a Hearing for Defendant’s motion for compassionate release, held on July 17, 2020, the
Court ORDERED that Defendant’s sentence be reduced to Time Served (approximately 56 months)
and the Court imposes the following additional special conditions:

1. The defendant shall serve the first four (4) months of supervised release on home
incarceration, to be enforced by GPS Monitoring at the residence approved by probation.

2. In light of the COVID -19 pandemic, the defendant must remain at his approved residence
except to seek any necessary medical treatment and to attend religious services, in each
instance with prior notice and approval by the Probation Department.

3. The defendant is to possess or have access to a telephone that will allow video conferencing by
the Probation Department.

4. Upon the defendant’s release from custody he is to begin his quarantine at the approved
residence. Once he arrives at the residence he is to telephone Supervisory U.S. Probation
Officer Enid Febus at 212-805-5074 to schedule a date and time to report to probation.

All previously imposed special conditions remain in effect.

It is hereby ORDERED that defendant, LASEAN GOODE, Reg # 78005-054, be released
from custody. The U.S. Marshals/BOP are to release the defendant unless any pending warrants,
detainers or other issues are encountered.

 

 

 

Dated: July 17, 2020 SO.ORDERED. >
White Plains, New York : ae A Bay a ——
SDNY NELSON S. ROMAN
SDNY oe
USPe United States District Judge
DOCUMENT
ELECTRONICALLY FILED
DOC #:

 

 

 

DATE FILED:_ 1 | (2 | 2920

ba eek

 

 
